ELLIS, Judge.
For the reasons set forth in the case of Gayle v. Department of Highways, et al., La.App., 205 So.2d 775, decided by us this date, the judgment appealed from is reversed.
We find that Martin has proven he suffered a number of abrasions, contusions, bruises, etc., none of which were particularly serious, or produced any residual disability. He had a - partially severed tendon on his left hand, which was repaired, and a minor skin graft on the index finger and thumb of one hand. He also suffered a sprained wrist.
As a result of his injuries, he spent one day in the hospital and had four office visits with his doctor. He lost four months wages after the accident, amounting to $800.00, and incurred medical expenses of $262.00. We feel that $1000.00 would adequately compensate him for his injuries.
Accordingly, there will be judgment herein in favor of plaintiff Henry Martin and against the Louisiana Department of Highways, and the Livingston Parish Police Jury, in solido, in the full sum of $2062.00, together with legal interest from date of judicial demand until paid, and for all costs both in this court and the court below, insofar as defendants are legally responsible for same. The judgment is affirmed insofar as it dismisses the suit as to Wilson P. Abraham, d/b/a Abraham Construction Company and his insurer.
Affirmed in part, reversed in part, and rendered.